Exhibit SHARE EXCHANGE AGREEMENT This Share Exchange Agreement (this “Agreement”), dated as of December 2, 2009, is by and among Pioneer Power Solutions, Inc., a Delaware corporation (the “Parent”), Pioneer Transformers Ltd., a company incorporated under the Canada Business Corporations Act (the “Company”), and Provident Pioneer Partners, L.P., a Delaware limited partnership, and the sole stockholder of the Company (the “Shareholder”).Each of the parties to this Agreement is individually referred to herein as a “Party” and collectively as the “Parties.” BACKGROUND The
